Citation Nr: 0713968	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic right eye injury residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from January 1951 to December 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic right eye injury residuals.  
In April 2007, the veteran submitted a Motion to Advance on 
the Docket.  In May 2007, the Board granted the veteran's 
motion.   


FINDINGS OF FACT

1.  In August 1992, the RO denied service connection for 
chronic right eye injury residuals.  In September 1992, the 
veteran was informed in writing of the adverse decision and 
his appellant rights.  The veteran did not submit a notice of 
disagreement with the decision.  

2.  The documentation submitted since the August 1992 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  


CONCLUSION OF LAW

The August 1992 RO decision which denied service connection 
for chronic right eye injury residuals is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to chronic right eye injury residuals has not 
been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for chronic right eye injury residuals, 
the Board observes that the RO issued VCAA notices to the 
veteran in January 2004 and March 2006 which informed him of 
the evidence needed to support his application; what actions 
he needed to undertake; and how the VA would assist him in 
developing his application.  Such notice effectively informed 
him of the need to submit any relevant evidence in his 
possession.  The January 2004 VCAA notice was received prior 
to the May 2004 RO determination from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  All relevant 
facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2006).  

A.  Prior RO Decision

In August 1992, the RO denied service connection for chronic 
right eye injury residuals as the claimed disorder was not 
shown by the evidence of record.  In September 1992, the 
veteran was informed in writing of the adverse decision and 
his appellant rights.  The veteran did not submit a notice of 
disagreement with the decision.  

The evidence considered by the RO in formulating its August 
1992 rating decision may be briefly summarized.  The report 
of the veteran's December 1954 physical examination for 
service separation states that the veteran's right eye was 
found to be normal.  He exhibited right eye visual acuity of 
20/20.  In his July 1992 Veteran's Application for 
Compensation or Pension (VA Form 21-526) and a July 1992 
written statement, the veteran advanced that he sustained a 
right eye injury in December 1952.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  
The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the August 1992 RO rating 
decision denying service connection for chronic right eye 
injury residuals consists of VA examination and treatment 
records and written statements from the veteran.  VA clinical 
documentation dated in March 2004 reflects that the veteran 
complained of progressive right eye visual impairment.  He 
presented a history of a 1952 inservice right orbit injury 
associated with being hit by a rock and a right eye ptergium.  
On examination, the veteran exhibited flame-shaped retinal 
hemorrhages in both eyes consistent with uncontrolled/poorly 
controlled hypertension.  The VA physician advanced 
assessments of bilateral presbyopia, bilateral "mild NS," 
right eye "PSC," right eye pterygiumectomy residuals, right 
eye "PVD," bilateral flame-shaped retinal hemes, and 
bilateral dry eyes.  At an April 2004 VA examination for 
compensation purposes, the veteran complained of right eye 
visual impairment.  He reported that he had been struck in 
the right eye with a rock while stationed on Okinawa in 1951.  
On examination, the veteran exhibited a 1.5 centimeter-long 
scar under the right eyebrow and extending around the right 
eye.  The veteran was diagnosed with an "old laceration to 
right eye and right upper lip as described above with 
residual scarring as described above."  No chronic right eye 
disability or right visual impairment was identified.  

In a January 2004 written statement, the veteran advanced 
that he had been struck in the face by a coral rock while 
breaking up a fight during active service and sustained a 
chronic right eye injury.  Treating military medical 
personnel "could do nothing for the damage to his eye."  In 
a March 2004 written statement and his March 2004 application 
to reopen his claim of service connection, the veteran 
clarified that he had sustained a right eye laceration during 
active service and currently experienced right eye visual 
impairment.  In his April 2005 substantive appeal, the 
veteran conveyed that he suffered from chronic right eye 
vision loss associated with his inservice facial/head trauma.  
In reviewing the additional documentation submitted into the 
record since the August 1992 RO rating decision, the Board 
observes that it does not reflect that the veteran exhibits 
any chronic right eye injury residuals.  The VA clinical 
documentation reflects that the veteran exhibited bilateral 
presbyopia, bilateral "mild NS," right eye "PSC," right 
eye pterygiumectomy residuals, right eye "PVD," bilateral 
flame-shaped retinal hemes, bilateral dry eyes, and his 
service-connected right forehead/eye area scar.  None of the 
veteran's current right eye disabilities were attributed to 
his inservice facial trauma or service-connected 
disabilities.  The veteran's written statements merely 
reiterate his prior contention that he sustained a chronic 
inservice right eye laceration when he was struck in the face 
by a coral rock during active service.  While the additional 
documentation is new, it is cumulative of the evidence 
previously of record and does not raise a reasonable 
possibility of substantiating the veteran's claim.  In light 
of the foregoing, the Board finds that new and material 
evidence has not been received to reopen the veteran's claim 
of entitlement to service connection for chronic right eye 
injury residuals.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic right eye injury residuals 
is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


